EXHIBIT 10.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT, dated as of September 25, 2007 (the “Effective Date”) is entered into by and between TIDELANDS OIL & GAS CORPORATION, a Nevada limited liability company (the “Company”), andROBERT W. DOWIES (“Executive”). RECITAL The Company desires to employ Executive, and Executive desires to be employed by the Company, in accordance with and subject to the terms and conditions set forth herein. AGREEMENT Accordingly, the parties hereby agree as follows: 1.Term.Subject to Section4, the Company hereby employs Executive, and Executive hereby accepts employment by the Company, to render services on behalf of the Company in the position and with the duties and responsibilities described in Section2 for the period commencing on the date of this Agreement and continuing in effect for a period of three (3) years (the “Term”).The Company and Executive may extend the Term of this Agreement by mutual written agreement. 2.Position, Duties, Responsibilities.Executive shall be employed by the Company asVice President reporting directly to the President of the Company.Executive shall devote Executive’s best efforts and Executive’s full time and attention to the performance of the services customarily incident to such offices (collectively, the “Services”).Executive acknowledges that the Services may include services for other entities, as directed by the Board of Directors. Executive specifically agrees to be bound by the covenants contained in Sections 4, 9 and 11 of the Independent Consulting Agreement between Company and Frontera Pipeline, LLC as described in said agreement. Executive shall be based at such place(s) as mutually agreed between the Company and Executive. 3.Compensation, Benefits, Expenses. 3.1.Salary.In consideration of the Services to be rendered hereunder, Executive shall receive an annual salary in the amount of One Hundred Fifty Thousand Dollars ($150,000), payable in accordance with the Company’s standard payroll policies including compliance with applicable withholding requirements. At the request of Executive but subject to the approval of the Board of Directors, the Company may increase the cash salary payable under this Section 3.1 with commensurate decrease in the equity compensation payable for the respective annual period under Section 3.2.The first and last payment by the Company to Executive will be adjusted, if necessary, to reflect a commencement or termination date other than the first or last working day of a pay period. 3.2.Equity Compensation.The first year during the term of this Agreement, the Company will issue Executive shares ofS-8 common stock with a value of Fifty Thousand Dollars ($50,000), valuedas of September 25 of each year of this Agreement or the next closest trading day if September 25 falls on a weekend or holiday.In each succeeding annual period of this Agreement, the Company will issue Executive of shares of S-8 common stock with values as follows: Year Two:$100,000 – valued on the date of annual grant, Year Three:$150,000 – valued on the date of annual grant. The Executive may also be eligible to receive stock option grants from time to time in the sole discretion of the Board of Directors. The Company shall also issue Executive 50,000 shares of restricted stock as consideration for the early termination of Executive’s previous employment agreement dated October 18, 2004. 3.3.Benefits.The Company shall provide Executive with the right to participate in and to receive benefits from all present and future life, accident, disability, medical, pension, stock and savings plans and all similar benefits made available generally to all employees of the Company.Executive shall be entitled to the twenty (20) days of vacation annually, which shall accrue in equal monthly installments. . 3.4.Expenses.The Company shall reimburse Executive for reasonable and properly documented travel, entertainment and other business expenses incurred by Executive in the performance of his duties hereunder in accordance with the Company’s general policies, as they may be amended from time to time during the course of this Agreement. 4.Termination of Employment. 4.1.By Death.The Term shall terminate automatically upon the death of Executive.The Company shall pay to Executive’s beneficiaries or estate, as appropriate, the compensation to which Executive is entitled pursuant to Section3.1 (including any accrued vacation), and reimburse Executive for any expenses properly incurred by Executive pursuant to Section3.4.Thereafter, the Company’s obligations hereunder shall terminate.Nothing in this Section4.1 shall affect any entitlement of Executive’s heirs to any vested benefits of Executive or to the benefits of any life insurance plan. 4.2.By Disability.If, in the sole and reasonable opinion of the Board of Directors, Executive shall be prevented from properly performing his duties hereunder by reason of any physical or mental incapacity for a period of more than ninety(90) days in the aggregate in any twelve-month (12-month) period, then, to the extent permitted by law, the Term shall terminate on, and the Company shall pay to Executive the compensation to which Executive is entitled pursuant to Section3.1 (including any accrued vacation), and reimburse Executive for any expenses properly incurred by Executive pursuant to Section3.4, in each case through the last day of the month in which the 90thday of incapacity occurs.Thereafter the Company’s obligations hereunder shall terminate.Nothing in this Section4.2 shall affect Executive’s rights to any vested benefits of Executive or under any disability plan in which he is a participant. 4.3.By the Company with Cause.The Company may terminate, without liability, the Term with Cause (as defined below) solely pursuant to this Section4.3.In the event the Company intends to terminate Executive with Cause, the Company may thereupon terminate Executive’s employment with Cause immediately upon notice to Executive.In such event, the Company shall (i) pay Executive the compensation to which Executive is entitled pursuant to Section3.1 (including any accrued vacation); and (ii) reimburse Executive for any expenses properly incurred by Executive pursuant to Section3.4, in each case through the end of the day on which the Company terminates Executive.Thereafter the Company’s obligations hereunder shall terminate.Nothing in this
